Citation Nr: 1041322	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (to include posttraumatic stress disorder (PTSD), 
anxiety disorder and depression).  

2.  Entitlement to an increased rating in excess of 10 percent 
for peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1960 to November 1962, and from March 1963 to March 
1967.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO) 
that denied an increased rating in excess of 10 percent for 
peptic ulcer disease and service connection for PTSD.  

In May 2010, a Travel Board hearing was held before the 
undersigned in St. Petersburg, Florida; a transcript of the 
hearing is associated with the claims file.  At the hearing the 
Veteran submitted additional evidence with a waiver of RO 
consideration.  The Veteran's claims file is now in the 
jurisdiction of the St. Petersburg, Florida, RO.  
 
The matters of increased ratings for hearing loss and tinnitus 
were withdrawn by the Veteran and are not on appeal before the 
Board.  

The issue pertaining to psychiatric disability was adjudicated as 
limited to the diagnosis of PTSD.  In accordance with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized 
to encompass all psychiatric disabilities diagnosed.


FINDINGS OF FACT

1.  The Veteran has a current psychiatric disability of 
depression that is related to his active service. 
 
2.  From August 21, 2006, the Veteran's peptic ulcer disease has 
been manifested by symptoms of reflux, regurgitation, and 
heartburn, with very severe episodes two to three times per week; 
more than mild transient anemia and weight loss are not shown.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service 
connection for a psychiatric disability of depression is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  From August 21, 2006, an increased rating of 20 percent (but 
no higher) for the Veteran's peptic ulcer disease is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.112, 4.114, Diagnostic Code (Code) 7305 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claims.  

Regarding service connection for a psychiatric disability, 
inasmuch as the benefit sought is being granted, there is no 
reason to further explain the impact of the VCAA on this matter; 
any notice defect or duty to assist omission is harmless.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
An October 2006 letter explained the evidence necessary to 
substantiate his increased rating claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed the Veteran of rating and 
effective date criteria.  He has received the general-type notice 
described in Vazquez-Flores, and has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in January 2007 and February 
2009.  The examinations are adequate as they considered the 
evidence of record and the reported history of the Veteran, were 
based on an examination of the Veteran, and noted all findings 
necessary for a proper determination in the matter.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.


	Service connection for a Psychiatric Disability

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, generally, there must be medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection via continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of similar or related symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  
Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).
Where a veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then a veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective date and applicability date).  The 
revised rule provides:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to any psychiatric disability.  
A May 2004 VA outpatient treatment record notes that the Veteran 
reported having nightmares and sleeping 2-3 hours per night.  

A November 2006 VA outpatient treatment record notes that the 
Veteran complained of nightmares. He reported that his mood had 
been calm, although he experienced increasing irritability.  He 
had problems with sleep onset and maintenance.    

A December 2007 VA outpatient treatment record notes that the 
Veteran was dealing with stress, nightmares, and flashbacks.  An 
October 2008 VA outpatient treatment record notes that the 
Veteran had problems with suicide attempts and suicidal ideation, 
flashbacks, and nightmares.  He discussed his past experiences 
with rage, hate, and violence.  

November 2008 VA outpatient treatment records note that the 
Veteran attended group therapy.  A February 2009 VA outpatient 
treatment record notes that the Veteran dealt with nightmares, 
flashbacks, anger, and an exaggerated startle response.  

A March 2009 VA outpatient treatment record notes that the 
Veteran was having nightmares two to three times per week.  The 
provider noted that irritability was evident and that the Veteran 
could not sit still and was hyperactive.  

A December 2009 VA outpatient treatment record notes that the 
Veteran had irritability and resentment and that he was depressed 
and reported a disturbance in his sleep pattern.  Weight loss, 
anxiety, problems with concentration and decision making, 
confusion, cognitive inefficiencies, sudden and rapid mood 
swings, anxiousness anger, and depression were noted.  Further 
records provide a diagnosis of Anxiety Disorder Not Otherwise 
Specified (NOS). 

A January 2010 VA outpatient treatment record notes diagnoses of 
Depression NOS and PTSD.  At the May 2010 Travel Board hearing, 
the Veteran testified that during his time in the Coast Guard he 
was involved in a search and rescue mission after a civilian 
airliner crashed.  He testified that his duties were primarily 
picking up body parts and remains of the passengers (all of whom 
perished).  He also stated that he was involved in a rescue 
mission when a civilian car ran off a bridge into the water (in 
1964) and that he rescued two children from under the water after 
their mother was able to escape.  He testified that he delivered 
the children to the mother's arms.  He related the he still had 
nightmares over the incident and that he could not face his own 
kids due to the impact the incident had on his life.  He reported 
that he got married in 1965 and was having nightmares of the 
sunken car incident.  His wife testified that shortly after their 
marriage the Veteran was having bad nightmares and he explained 
that they were due to the car incident the year prior.  She noted 
that the event was very traumatic for him and that he had 
nightmares for over 45 years about it.  The Veteran testified 
that he had continuous nightmares about the rescued children 
since 1964 and that sometimes he had nightmares about the plane 
crash.  He also noted that his moods went "haywire" sometimes 
since service, where he would get morbidly upset and frustrated.  
He noted that he had been on medication for depression for 
several years and that there were times where he just did not 
want to be around people.  The Veteran's wife testified that over 
the years the Veteran had been "real moody at times" and that 
with depression and nightmares he had trouble maintaining his 
weight.     

The evidence of record establishes that the Veteran has current 
psychiatric disabilities, VA outpatient treatment records show 
diagnoses of PTSD, Anxiety Disorder NOS, and Depression NOS.  
Reviewing the testimony of the Veteran and his spouse, the Board 
finds their accounts to be credible regarding the in-service 
event wherein the Veteran served as a rescue diver and recovered 
bodies from a submerged vehicle.  Thus, the evidence of record 
reasonably establishes an in-service event (the submerged vehicle 
rescue).  

The Veteran and his wife further testified that the Veteran was 
immediately affected by the stressful event and began to 
experience psychiatric symptoms (establishing in-service chronic 
symptoms of psychiatric disability).  Psychiatric symptoms are 
capable of lay observation.  See Davidson, 581 F.3d at 1313.  

The Board further finds the Veteran and his spouse's testimony 
regarding psychiatric symptoms since the in-service incident to 
be both competent and credible.  They testified that the Veteran 
began to experience psychiatric symptoms and distress (including 
nightmares) immediately after the incident (while in-service) and 
that such has persisted since.  It is noteworthy that lay 
evidence may serve to satisfy all the elements of service 
connection, including a nexus between a current disability and 
service.  See Hickson, 12 Vet. App. at 253; Davidson, 581 F.3d at 
1313.  Consistent and continuous psychiatric symptoms (to include 
nightmares) testified to by the Veteran and his spouse (and 
documented in VA treatment records) indicate that the Veteran's 
psychiatric disability is related to his active service.  

Accordingly, resolving all reasonable doubt in favor of the 
Veteran, all the requirements for establishing service connection 
are met and service connection for a psychiatric disability is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

	Increased rating for Peptic Ulcer Disease 

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.
The Veteran's lay statements may serve to support a claim by 
supporting the symptoms of disability susceptible of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran was given a diagnosis of ulcer disease in service and 
a January 2005 rating decision granted service connection for 
peptic ulcer disease rated 10 percent, effective September 21, 
2004.  The instant claim for increase was received on August 21, 
2006.  The Veteran contends that he has increased symptomatology 
of his peptic ulcer that warrants a higher rating.  

Under Code 7305 (for duodenal ulcer), a 10 percent rating is 
warranted for a mild condition with recurring symptoms once or 
twice yearly.  A 20 percent rating is warranted for a moderate 
condition with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with continuous 
moderate manifestations. A 40 percent rating is warranted for the 
moderately severe condition with less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  A 60 percent rating 
(the schedular maximum) is warranted for a severe condition with 
pain only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114.  

For purposes of evaluating disabilities under 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" means 
a weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.  
38 C.F.R. § 4.112.

On January 2007 VA examination the Veteran reported continued 
problems with gastroesophageal reflux, with heartburn on a nearly 
daily basis, and regurgitation of food contents approximately 
once per month.  He complained of daily mild abdominal pain.  
There was no recent hematemesis or melena and three recent stool 
samples were negative for blood.  The Veteran reported 
alternating diarrhea and constipation and severe circulatory 
disturbances after meals in the past.  There was vomiting once 
per month with associated nausea.  The Veteran reported 
difficulty swallowing solids and liquids during periods of 
heartburn and that he had recently lost eight pounds.  A December 
2006 blood count showed mild anemia.  On examination the Veteran 
weighed 180 pounds.  The diagnoses were peptic ulcer disease and 
gastroesophageal reflux disease (GERD).  

 A December 2008 VA outpatient treatment record notes that the 
Veteran complained of dyspepsia and reported that he had an 
episode of anterior chest and epigastric pain while laying down 
to sleep.  The Veteran reported a couple of similar episodes in 
the last few months but denied any melena.  

On February 2009 VA examination the Veteran reported that his 
main symptom was acid reflux with burning all the way up to his 
mouth when he had to lie down.  He reported that even in a 
sitting position while sleeping he had reflux and excessive 
passage of gas.  He reported that he had occasional loose stools 
and excessive bloating.  The Veteran denied any history of 
anemia, weight loss, or alcohol use.  The VA examiner noted that 
the Veteran's weight had been stable and that he had not needed 
to change his diet to avoid reflux symptoms.  The impression was 
peptic ulcer disease with reflux symptoms and hiatal hernia.  
 
In the May 2010 hearing, the Veteran testified that he had severe 
symptoms "every day just about" and that there were times that 
the burning in his stomach, throat, and chest were so severe that 
it felt like he was having a heart attack.  He reported very 
severe episodes two to three times per week.  He denied bleeding 
or blood in his stool but reported stomach swelling two to three 
times per year.  He reported more intense and frequent acid 
reflux, leaving his throat completely raw.  

The Veteran's peptic ulcer disease has been rated 10 percent 
under Code 7305 for duodenal ulcer since September 21, 2004.  As 
such, the Board will direct attention to whether the Veteran 
meets the criteria for the next higher (20 percent) schedular 
rating under Code 7305.  Having reviewed the foregoing, and 
resolving reasonable doubt in the Veteran's favor, the Board 
concludes that the assignment of a schedular 20 percent rating 
for the service-connected peptic ulcer disease is warranted, 
pursuant to 38 C.F.R. § 4.114, Code 7305 from August 21, 2006 
(the date of the Veteran's claim for increase), as the Veteran's 
disability more nearly approximates "continuous moderate 
manifestations" of peptic ulcer disease. 
 
The basis for the conclusions above includes review of the 
Veteran's testimony and description of symptoms and the clinical 
findings from the VA examinations and treatment records.  The 
Veteran's testimony, statements, and clinical evidence of record 
reveal that his peptic ulcer disease has been manifested by daily 
moderate reflux symptoms with severe symptoms two to three times 
per week.  He reported that since 2004 his acid reflux had become 
more intense and frequent, leaving his throat completely raw.  
The Veteran is competent to testify as to lay-observable 
disability symptoms.  See Davidson, 581 F.3d at 1313.  The Board 
finds the Veteran's testimony and descriptions of symptomatology 
to be credible and competent, as well as congruent with clinical 
findings.  January 2007 and February 2009 VA examinations 
revealed symptoms of heartburn (near daily), regurgitation 
(monthly), and reflux (near daily).  The Board finds that the 
Veteran's described symptoms (and episodes documented on VA 
examination and outpatient treatment records) (since August 21, 
2006) reveal a disability picture that more nearly approximates 
"continuous moderate manifestations" of peptic ulcer disease.  
Accordingly, a schedular 20 percent rating (but no higher) is 
warranted for peptic ulcer disease from August 21, 2006 (the 
Veteran's date of claim for increase) under provisions of the VA 
rating schedule.

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no evidence 
or allegation in the record of symptoms of and/or impairment due 
to peptic ulcer disease that are not encompassed by the ratings 
assigned.  Specifically, all of the Veteran's manifestations of 
peptic ulcer disease (to include reflux, heartburn, and 
regurgitation) are contemplated by the schedular rating criteria.  
See 38 C.F.R. § 4.114, Code 7305.  Therefore, the schedular 
criteria are adequate to rate the Veteran's service-connected 
peptic ulcer disease.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has not alleged unemployability due to 
his service-connected peptic ulcer disease, the matter of 
entitlement to a total rating based on individual unemployability 
is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).


ORDER

Service connection for a psychiatric disability of depression is 
granted.

From August 21, 2006, an increased rating of 20 percent (but no 
higher) for peptic ulcer disease is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


